Filed 3/19/15 Stamps v. Barrera CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE




EDRIK LEE STAMPS,                                                          B256649

         Plaintiff and Appellant,                                          (Los Angeles County
                                                                           Super. Ct. No. BC523394)
         v.

ADRIANA BARRERA, as Interim
Chancellor, etc.,

         Defendant and Respondent.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Teresa Sanchez-Gordon, Judge. Affirmed.
         Edrik Lee Stamps, in pro. per., for Plaintiff and Appellant.
         Los Angeles Community College District, Office of General Counsel,
Camille A. Goulet, Kevin D. Jeter, Anne L. Diga and Eric C. Kim for Defendant and
Respondent.


                            _______________________________________
       Edrik Lee Stamps appeals a judgment after the sustaining of a demurrer to his
complaint against Adriana Barrera, as interim chancellor of the Los Angeles
Community College District (LACCD). He contends the trial court erred by concluding
that he failed to comply with the claim presentation requirement and that the complaint
fails to allege any basis for Barrera’s liability. We conclude that the court properly
sustained the demurrer without leave to amend based on the failure to allege compliance
with the claim presentation requirement or an excuse for failing to present a timely
claim. We therefore affirm the judgment.
                  FACTUAL AND PROCEDURAL BACKGROUND
       1.     Complaint
       Stamps filed a complaint for money damages against Barrera, as interim
chancellor, in October 2013. He alleges a single count for civil harassment. Stamps
alleges as follows: “Ms. Ford” spoke with him in class about some e-mails that he had
sent her. She told him that his tone with inappropriate “and some other things about
how she thought about the conversation that was held.” She approached him later
during the same class after a break and told him that she had heard him making rude
comments about her in the hallway. In fact, he had not made any rude comments, and
he denied doing so. Ms. Ford told him to leave the classroom and that officers were on
their way. Stamps left the classroom. He encountered officers outside the classroom
and walked into an elevator. The officers pointed stun guns at him and asked to speak
with him in the dean’s office. The officers accompanied him to the dean’s office, but
the dean was not there.
       Stamps alleges, “I was not comfortable, the officers did not conduct themselves
appropriately, and I was harassed and lied upon by a member of the Los Angeles
Southwest College and LACCD faculty.”
       Attached as exhibits to the complaint are (1) e-mails between Stamps and
Bettye J. Ford; (2) a letter dated March 27, 2013, from Oscar Cobian, Dean of Student
Services at Los Angeles Southwest College, to Stamps notifying him of his suspension
from a psychology class for the rest of the spring semester and his right to request

                                             2
a hearing; (3) a notice of suspension form dated March 27, 2013; (4) a notice of charges
form of the same date stating that Stamps was charged with willful disobedience and
class disruption; (5) e-mail messages concerning the suspension; and (6) a letter dated
April 11, 2013, from Cobian to Stamps stating that the Student Discipline Committee
had decided to uphold his suspension from Los Angeles Southwest College for the rest
of the spring semester.
       2.     Demurrer
       Barrera filed a general demurrer to the complaint in November 2013 on the
grounds of (1) failure to comply with the Government Claims Act (Gov. Code,
§ 900 et seq.); (2) failure to allege facts sufficient to state a cause of action (Code Civ.
Proc., § 430.10, subd. (e)); (3) immunity from liability for the acts of another (Gov.
Code, § 820.8); and (4) res judicata.
       Barrera requested judicial notice of Stamps’s prior complaint against
Daniel J. LaVista, as chancellor of LACCD, which was identical to his present
complaint against Barrera except for the named defendant. She also requested judicial
notice of an order dismissing Stamps’s complaint against LaVista with prejudice. She
filed a declaration by her attorney stating that the trial court in the prior action sustained
the defendant’s demurrer with leave to amend and then dismissed the complaint with
prejudice after Stamps failed to amend his complaint.
       3.     Opposition to Demurrer
       Stamps argued in opposition to the demurrer, “Complaint was submitted to the
responsible public entity and deemed rejected before lawsuit was filed.” He attached
a letter dated June 5, 2013, from Gene E. Little, Director of LACCD’s Office of
Diversity Programs, stating:
       “This is to acknowledge receipt of your complaint of unlawful discrimination
against Bettye Ford and unnamed sheriff officers. Your complaint as filed alleges civil
harassment by the above individuals. The Office of Diversity Programs investigates
claims of unlawful discrimination as defined by state and federal statutes, and your



                                              3
complaint of civil harassment does not meet those criteria. I recommend that you
confer with the administration at Los Angeles Southwest College.”
       Stamps also argued in opposition to the demurrer, “I request that you subpoena
Sheriff Officers (Gibson), (Brown), and Bettye Ford to testify in court for sufficient
facts to constitute a cause of action.” He argued further, “The DIVERSITY MESSAGE
FROM THE CHANCELLOR, Dr. Daniel LaVista states, ‘As an essential part of
building and maintaining a genuinely inclusive community on campus, we confront
intolerance and racial or ethnic bias when we encounter it, and we do not tolerate racial
discrimination, sexual harassment or any other form of offensive discrimination when it
appears on campus.[’] As District’s Interim Chancellor, this is also your role.” He
attached a document entitled Diversity Message From the Chancellor (capitalization
omitted) so stating.
       Stamps also argued, “Opposition to Demurrer cancels bar by res judicata.”
       4.     Trial Court’s Ruling
       The trial court filed a minute order on May 21, 2014, sustaining the demurrer
without leave to amend. It stated that the complaint failed to plead compliance with the
claim presentation requirement. It also stated that the complaint alleged no act by
Barrera and no basis for her liability, and Government Code section 820.8 immunizes
a public employee from liability for the acts of another.1 The court did not rule on the
request for judicial notice. The court therefore dismissed the complaint with prejudice.
       Stamps timely appealed the judgment of dismissal.
                                     CONTENTIONS
       Stamps contends (1) “Complaint was submitted to the responsible public entity
and deemed rejected before lawsuit was filed” and (2) “Diversity message from
Chancellor, Dr. Daniel J. LaVista claims liability.”



1
       The court also stated that the demurrer could not be sustained based on
res judicata.


                                            4
                                      DISCUSSION
       1.     Standard of Review
       A demurrer tests the legal sufficiency of the factual allegations in a complaint.
We independently review the sustaining of a demurrer and determine de novo whether
the complaint alleges facts sufficient to state a cause of action or discloses a complete
defense. (McCall v. PacifiCare of Cal., Inc. (2001) 25 Cal.4th 412, 415.) We assume
the truth of the properly pleaded factual allegations, facts that reasonably can be inferred
from those expressly pleaded and matters of which judicial notice has been taken.
(Schifando v. City of Los Angeles (2003) 31 Cal.4th 1074, 1081.) We construe the
pleading in a reasonable manner and read the allegations in context. (Ibid.) We must
affirm the judgment if the sustaining of a general demurrer was proper on any of the
grounds stated in the demurrer, regardless of the trial court’s stated reasons. (Aubry v.
Tri-City Hospital Dist. (1992) 2 Cal.4th 962, 967.)
       It is an abuse of discretion to sustain a demurrer without leave to amend if there
is a reasonable probability that the defect can be cured by amendment. (Schifando v.
City of Los Angeles, supra, 31 Cal.4th at p. 1082.) The plaintiff has the burden to show
how the complaint could be amended to cure any defect. (Ibid.) The plaintiff can make
that showing for the first time on appeal. (Careau & Co. v. Security Pacific Business
Credit, Inc. (1990) 222 Cal.App.3d 1371, 1386.)
       2.     Stamps Fails to Plead Compliance with the Claim Presentation
              Requirement

       A person must present a timely claim for money or damages to a local public
entity before suing the local public entity for money or damages. (Gov. Code, §§ 905,
945.4.) The timely presentation of a claim against a public entity also is required before
suing an employee of the public entity for injury resulting from an act or omission in the
scope of his or her employment.2 (Id., § 950.2; Briggs v. Lawrence (1991)


2
      A public employee generally is not liable for an injury caused by the act or
omission of another person. (Gov. Code, § 820.8.)


                                             5
230 Cal.App.3d 605, 613.) A claim must describe the injury and the circumstances
giving rise to the claim and must state the names of the public employees who caused
the injury, if known. (Gov. Code, § 910.) The purpose of the claim presentation
requirement is “ ‘to provide the public entity sufficient information to enable it to
adequately investigate claims and to settle them, if appropriate, without the expense of
litigation. [Citations.]’ [Citation.]” (Phillips v. Desert Hospital Dist. (1989) 49 Cal.3d
699, 705.)
       A plaintiff filing an action on a claim must allege facts showing compliance with
the claim presentation requirement or excusing compliance. A complaint that fails to so
allege is subject to a general demurrer. (State of California v. Superior Court (2004)
32 Cal.4th 1234, 1243.)
       Stamps fails to allege in his complaint that he presented a claim for money or
damages to LACCD before filing his present complaint. He cites the letter dated
June 5, 2013, from the Director of LACCD’s Office of Diversity Programs
acknowledging receipt of his complaint alleging civil harassment by Ford and unnamed
sheriff officers. But the letter does not mention Barrera and does not state or suggest
that Stamps presented a claim to LACCD identifying Barrera as the alleged cause of
injury. Although Stamps implicitly argues that he could amend his complaint to allege
that he presented a claim to LACCD, he does not suggest and there is no indication that
his purported claim identified Barrera as the cause of injury, as required to maintain an
action against Barrera.
       We therefore conclude that the trial court properly sustained the demurrer based
on the failure to allege compliance with the claim presentation requirement and that
Stamps is not entitled to leave to amend his complaint. In light of our conclusion, we
need not address the other grounds asserted for the demurrer.




                                             6
                                    DISPOSITION
      The judgment is affirmed. Respondent is entitled to recover her costs on appeal.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                    EGERTON, J.*

WE CONCUR:




      KITCHING, Acting P. J.




      ALDRICH, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                           7